Citation Nr: 0735143	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for left shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial rating for neuropathy of 
the middle, ring, and fifth fingers of the left hand, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
supracondylar fracture of the left humerus, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture of the left radial shaft and left ulnar styloid 
scar, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
fracture of the base of the left fifth finger, currently 
evaluated as noncompensably disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran's representative submitted a 
statement on a VA Form 9 in December 2001.  At that time, it 
was noted that the veteran wanted to appear at a Travel Board 
hearing.  The veteran later submitted his substantive appeal 
in this case in March 2002, also on a VA Form 9.  At that 
time the veteran reported that he did not want a hearing.  In 
light of the veteran's latter submission, the Board considers 
the request for a hearing to be withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2007).

The veteran's case was remanded to the RO for additional 
development in April 2004 and March 2006.  




FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
minimal limitation of motion and no evidence of subluxation 
or dislocation, but with pain that limited motion near the 
shoulder level.  

2.  The veteran's neuropathy of the middle, ring, and fifth 
finger of the left hand is manifested by mild distal ulnar 
demyelinating neuropathy.

3.  The veteran's residuals of a supracondylar fracture of 
the left humerus result in elbow flexion to 90 degrees or 
better, and extension to no worse than 35 degrees.  

4.  The veteran's residuals of a fracture of the left radial 
shaft and left ulnar styloid scar are manifested by 
limitation of pronation of the left wrist.  

5.  The veteran's left fifth finger does not exhibit 
extremely unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for neuropathy of the middle, ring, and fifth fingers of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 
4.124a, Diagnostic Code 8516 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a supracondylar fracture of the left humerus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5209 (2007).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left radial shaft and left 
ulnar styloid scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7805 (2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.71a, 
4.118, Diagnostic Codes 7801, 7805, 5213, 5215 (2007).

5.  The criteria for a compensable evaluation for residuals 
of a fracture of the base of the left fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for residuals of a 
supracondylar fracture of the left humerus and assigned a 20 
percent disability rating, residuals of a fracture of the 
left radial shaft and left ulnar styloid with radial nerve 
palsy and assigned a noncompensable rating, and residuals of 
a fracture of the left fifth metacarpal and assigned a 
noncompensable rating by way of a December 1976 rating 
decision.  He filed his current claim in October 2000.  He 
appealed a December 2000 rating decision which denied his 
claims for increased ratings for his service-connected 
disabilities.  On remand, by way of an August 2005 rating 
decision, the veteran was granted service connection for a 
left shoulder disorder and assigned a 20 percent disability 
rating and for neuropathy of the middle, ring, and fifth 
fingers of the left hand and granted a 10 percent disability 
rating.  (He has also been awarded a compensable rating for 
scars of the left upper extremity, which rating is not the 
subject of this appeal.)

The veteran's service medical records (SMRs) reveal the he 
was involved in a motorcycle accident in June 1974.  He was 
sustained a closed supracondylar T-fracture of the left 
distal humerus, a closed fracture of the junction of the 
middle and distal third of the left radius, a closed distal 
radial ulnar dislocation, a compound fracture of the ulnar 
styloid, and a closed fracture of the base of the left fifth 
metacarpal.  He was also noted to have left radial nerve 
palsy below the elbow.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 2000 to March 2001.  The records 
are negative for any evidence of treatment or complaints 
related to the veteran's service-connected disabilities.  

The veteran was afforded a VA examination in December 2000.  
The veteran reported chronic pain, swelling, occasionally a 
locking up of his elbow, and occasionally his third finger 
became stiff and caused difficulty with flexion.  He said the 
finger occasionally locks up in a flexed position.  Physical 
examination revealed an obvious visual scar of the left elbow 
that runs along the radial side of the ulna.  Strength in the 
left arm was III/IV as compared with V/V in the right arm.  
Flexion in extension was II/V power in the left elbow.  There 
was pain with supination.  Range of motion was decreased in 
the left elbow.  Flexion of the left elbow was from 18 
degrees to 92 degrees.  Extension was negative 18 degrees.  
Forearm supination was from 0 to 22 degrees and pronation was 
from 0 to 70 degrees.  Wrist dorsiflexion was from 0 to 52 
degrees with complaint of pain in the wrist and mid-arm.  
Wrist palmar flexion was from 0 to 46 degrees with complaint 
of stiffness.  Wrist radial deviation was from 0 to 14 
degrees and wrist ulnar deviation was 0 to 90 degrees with 
complaints of pulling and pain.  X-rays of the elbow revealed 
a deformity of the metaphysic region of the distal humerus, 
likely on the basis of a prior/healed supracondylar fracture, 
tiny osseous density along the trochlea of the humerus that 
could represent dystrophic calcification within the origin of 
the common flexor tendon, possibly secondary to prior trauma, 
and tiny metallic density within the soft tissues 
inferior/posterior to the capitalum.  X-rays of the left 
wrist revealed post-surgical changes and no evidence of acute 
fracture or dislocation and well-maintained joint spaces.  
With regard to his left hand, the veteran reported pain in 
the left metacarpophalangeal (MCP) joints of fingers three, 
four, and five.  He reported pain with grasping items and 
difficulty with strong grip.  Range of motion testing 
revealed that he had difficulty touching all digits to his 
thumb.  The veteran reported that he is right-handed and has 
been able to carry on most of his regular activities.  The 
gripping power of the left hand was III/V when compared to 
the right being V/V.  He had no grip strength in his little 
finger of his left hand.  Flexion of the MCP joint of the 
ring finger was to 90 degrees and the little finger was to 70 
degrees.  Flexion of the first and second fingers was full.  
The veteran had difficulty splaying his fingers and spreading 
them apart.  X-rays of the left hand revealed changes 
secondary to prior trauma/surgery and no evidence of any 
significant degenerative changes.  The examiner diagnosed the 
veteran with decreased range of motion and weakness of the 
left elbow, status post open reduction and internal fixation 
and left hand weakness related to trauma with decreased range 
of motion of the fourth and fifth fingers with chronic pain.  

The veteran was afforded a VA examination in December 2001.  
The veteran's claims file was reviewed.  The veteran reported 
pain in his elbow daily.  The veteran denied that the elbow 
gives out but he reported a locking sensation related to 
spasm.  On physical examination the veteran was noted to have 
a well-healed, nontender 13-centimeter (cm) scar from the 
upper arm to just below the elbow, a well-healed, nontender 
16-cm scar on the palmar surface of the forearm, and a well-
healed 3.5-cm semicircular scar on the left lateral wrist.  
The examiner noted that although the scars were not tender 
with measuring, any firm pressure to skin met with guarding 
and grimace.  Range of motion of the left shoulder revealed 
flexion 170 degrees, and abduction limited to 90 degrees.  No 
crepitus was appreciated.  The veteran was noted to have a 
flexion contracture of the left elbow.  He was able to extend 
or open the elbow 35 degrees and flex it 10 degrees.  He was 
unable to perform any rotation of the left elbow.  The 
examiner said there was obvious deformity of the left wrist 
and hand with atrophy of the forearm and hand.  The veteran 
had limited range of motion of the left wrist with 
dorsiflexion to 15 degrees and palmar flexion to 10 degrees.  
The veteran had no ability to perform any rotation or 
inversion of the wrist.  The veteran was able to approximate 
the thumb to the tip of the left index finger.  With an 
attempt to approximate the thumb to the middle finger there 
was a 2-cm gap and with an attempt to approximate the left 
thumb to the ring finger, there was a 5-cm gap.  The veteran 
was unable to make any attempt to approximate the fifth 
finger to the thumb because there was no movement of the 
fifth digit.  He was unable to make a full and complete 
flexion (make a fist) with the left hand.  The veteran 
reported pain in the area of the fingers of his left hand 
especially when attempting to make a fist.  Strength of the 
digits of the left hand revealed 4/5 for the index finger, 
and 2/5 for the thumb, middle, and ring fingers.  There was 
no effort perceived of the fifth finger.  With monofilament 
testing, veteran was able to correctly identify each touch of 
the monofilament on the right side of each finger touched.  
Each time the monofilament was used to stimulate the middle 
or ring finger on the left side, the veteran reported sensing 
touch in the index finger.  There was no sensation to any 
testing of the left fifth finger.  The veteran reported mild 
sensation with testing to the left thumb.  X-rays performed 
for the December 2000 VA examination were included.  The 
examiner diagnosed the veteran with status-post surgical 
repair of multiple fractures of the left upper extremity with 
residual scarring and related paresthesias, deformity of the 
left elbow with flexion contracture and very limited range of 
motion, deformity of the left wrist with limited range of 
motion and decreased strength, and neuropathy of the middle, 
ring, and fifth fingers of the left hand.    

The veteran was afforded a VA examination in May 2005.  The 
veteran's claims file was reviewed.  Physical examination 
revealed a well-healed incision on the volar aspect of the 
left forearm measuring 17-cm in length.  He also has a scar 
in the posterior aspect of the distal humerus measuring 16-cm 
and once extending under the posterior aspect of the forearm.  
He has a well-healed incision over his ulnar styloid 
measuring 3-cm in length.  Range of motion testing of the 
left elbow revealed 25 degrees of full extension, and 95 
degrees of flexion.  The examiner said the veteran was able 
to do the range of motion testing repetitively but that he 
was somewhat limited by pain.  He was able to supinate within 
10 degrees of full pronation actively and he was brought to 
full supination with significant discomfort and full 
pronation passively.  He was limited repetitively by pain.  
The veteran had 50 degrees of wrist extension and 50 degrees 
of wrist flexion actively and 60 degrees of flexion and 
extension passively.  He had 40 degrees of active ulnar 
deviation and 25 degrees of passive ulnar deviation and 20 
degrees of active radial deviation and 35 degrees of passive 
radial deviation.  He was once again limited repetitively by 
pain.  The veteran had a well-healed skin graft between the 
ring finger and small finger and grip strength of 4/5.  He 
had a palpable radial pulse.  He was able to weakly extend 
his thumb across his fingers and make the "O" sign.  He had 
90 degrees of flexion of the metacarpophalangeal joints 
actively and 70 degrees passively.  When he made a fist he 
had a slight 4- to 5-millimeter (mm) gap between his fingers.  
Passively the fingers could be flexed to touch his palm.  The 
small finger had significantly reduced range of motion which 
the veteran attributed to a childhood injury for which he 
received a skin graft.  X-rays of the left elbow revealed 
evidence of an old supracondylar humerus fracture.  X-rays of 
the left wrist revealed evidence of a distal ulnar resection 
and evidence of previous hardware in the wrist and mild 
radiocarpal arthritis.  X-rays of the left hand demonstrated 
mild radiocarpal arthritis.  The intercarpal joints appeared 
well-maintained as did the joints of the fingers and thumb.  
The examiner reported that the veteran had restricted range 
of motion particularly at the elbow and decreased active 
supination and pronation of this left forearm and wrist.  He 
said the veteran was right-handed but limited in his 
vocational and recreational activities because of the 
limitations of the left upper extremity.  He concluded that 
the veteran was primarily limited by range of motion and pain 
but he said the veteran also had significant weakness.  

The veteran was afforded a VA neurological examination in 
October 2006.  The veteran's claims file was reviewed.  The 
examiner said the veteran had 4/5 strength of the left biceps 
and triceps with some limitations due to pain.  Grip was 4/5 
and intrinsics were 4/5.  The veteran had decreased pinprick 
in the left ulnar distribution.  The examiner said the 
veteran appeared to have both mild median and ulnar nerve 
damage with decreased grip strength as well as intrinsic and 
possible atrophy of the intrinsic and first dorsal 
interosseous muscles compared to the right side.  The 
examiner said there was no dramatic atrophy.  He opined that 
the injury appeared mild but he noted that the veteran 
reported increasing pain especially along the ulnar nerve 
distribution.  The examiner also reported that the veteran 
had a history of heavy alcohol use which can contribute to 
diffuse nerve injury.  An electromyography (EMG) revealed 
evidence of mild distal ulnar demyelinating neuropathy and no 
evidence of median neuropathy.  

Associated with the claims file is a disability determination 
and transmittal from the Social Security Administration (SSA) 
which indicates that the veteran is in receipt of SSA 
disability benefits.  Also associated with the SSA 
determination are VA outpatient treatment reports as 
described above, private treatment reports from Chippewa 
County War Memorial Hospital dated from June 2000 to October 
2000 and a July 2001 examination report performed by B. Haas, 
M.D., dated in July 2001.  The treatment reports from 
Chippewa County War Memorial Hospital are unrelated to the 
issues on appeal.  

The July 2001 examination performed by Dr. Haas included 
range of motion testing of the left shoulder which revealed 
abduction to 30 degrees, adduction to 30 degrees, forward 
extension to 80 degrees, internal rotation to 40 degrees and 
external rotation to 20 degrees.  Range of motion of the left 
elbow revealed flexion from 10 degrees to 90 degrees, 
extension of 0 degrees, supination to 30 degrees, and 5 
degrees of pronation.  Range of motion testing of the left 
wrist revealed dorsiflexion to 35 degrees, palmar flexion to 
20 degrees, radial deviation to 20 degrees, and ulnar 
deviation of 10 degrees.  Dr. Haas reported that the veteran 
had 50 percent grip strength on the left with mild to 
moderate dexterity loss on the left.  Dr. Haas said there was 
a severe loss of left hand rapid repetitive movements.  There 
was shoulder pain with range of motion testing.  Neurological 
examination revealed diminished soft touch involving the 
entire left arm from the elbow distal.  There was 3/5 
strength in the left upper extremity.  The examiner diagnosed 
the veteran with limited range of motion of the left wrist, 
shoulder, and elbow with no evidence of carpal tunnel 
syndrome.  There was weakness with diminished grip strength 
and at least a mild to moderate dexterity loss.  

Initial Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's claim for higher evaluations for a left 
shoulder disability and neuropathy of the middle, ring, and 
fifth finger of the left hand are original claims that were 
placed in appellate status by a notice of disagreement (NOD) 
expressing disagreement with initial rating awards.  As such, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

Left Shoulder Disability

The veteran's left shoulder disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Under that code, a 20 percent evaluation is 
appropriate for limitation of motion of the dominant or non-
dominant arm at shoulder level.  A 20 percent evaluation is 
also appropriate for limitation of motion of the non-dominant 
arm midway between side and shoulder level.  A 30 percent 
evaluation is appropriate for limitation of motion of the 
non-dominant arm to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  This code does not provide 
criteria for an evaluation greater than 30 percent for 
disability involving the non-dominant shoulder.  

The Board notes that normal forward elevation of a shoulder 
(flexion) as well as normal abduction is to 180 degrees.  
Normal internal and external rotation are to 90 degrees.  38 
C.F.R. § 4.71, Plate 1 (2007).

The Board finds that the impairment occasioned by the 
veteran's left shoulder disability does not warrant a rating 
higher than that already assigned.  38 C.F.R. § 4.71a (2007).  
(The veteran is right-handed and thus his disability must be 
rated under the provisions for the minor or nondominant arm.)  

At the time of the December 2000 VA examination the veteran 
was noted to be right hand dominant.  The July 2001 
examination performed by Dr. Haas included range of motion 
testing of the left shoulder which revealed abduction to 30 
degrees, adduction to 30 degrees, forward extension to 80 
degrees, internal rotation to 40 degrees and external 
rotation to 20 degrees.  At the time of the December 2001 VA 
examination physical examination of the left shoulder 
revealed flexion to 170 degrees, and abduction limited to 90 
degrees.  No crepitus was appreciated.  

The results of the July 2001 examination performed by Dr. 
Haas and the December 2001 VA examination reveal that the 
veteran had limitation of motion of his shoulder.  However, 
there is no evidence to indicate that there was limitation of 
motion of the arm to 25 degrees from the side.  Although 
abduction was found to be 30 degrees in July 2001, several 
months later it was found to be 90 degrees.  Even with the 
30-degree limitation, the impairment did not show limitation 
to 25 degrees, and as noted above, abduction was later shown 
to be 90 degrees.  Accordingly, the veteran is not entitled 
to a rating greater than 20 percent for limitation of motion 
of the shoulder.  

The Board has also considered other diagnostic codes for 
possible application.  However, the evidence of record does 
not indicate ankylosis or impairment of the humerus.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2007).  Thus, 
the veteran is not entitled to an initial rating greater than 
20 percent.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2007).  See DeLuca supra.  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

As noted above, the December 2001 VA examiner reported that 
no crepitus was appreciated on range of motion testing of the 
veteran's left shoulder.  The examiner did not report any 
complaints of pain by the veteran at that time.  All other 
evidence of record is silent with regard to the veteran's 
left shoulder disability.  These sort of findings do not 
suggest that any functional impairment caused by more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse equated to what is necessary for the award 
of a rating greater than 20 percent.

Neuropathy of the Middle, Ring, and Fifth Fingers of the Left 
Hand

The veteran's service-connected neuropathy of the middle, 
ring, and fifth fingers of the left hand is currently 
assigned a 10 percent disability evaluation under Diagnostic 
Code 8515.  Here, although the veteran's service-connected 
neuropathy of the middle, ring, and fifth fingers of the left 
hand has been rated by the RO as analogous to paralysis of 
the median nerve under Diagnostic Code 8515.  38 C.F.R. § 
4.20.  However, as noted below, the evidence shows ulnar 
neuropathy, not median neuropathy, that accounts for 
impairment of the 3 last fingers.  Consequently, the Board 
has considered the rating criteria for impairment of the 
ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

Under Diagnostic Code 8516, evaluations of 10, 30, and 40 
percent, respectively, are assigned for mild, moderate, and 
severe, incomplete paralysis of the major upper extremity and 
10, 20, and 30 percent for the minor extremity.  38 C.F.R. 
§ 4.124a.  "When the involvement is wholly sensory the rating 
should be for the mild, or at most, the moderate degree.  The 
ratings for peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor."  38 C.F.R. § 4.124a, Note preceding Diagnostic Code 
8510 (2007).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.

The Board finds that the impairment occasioned by the 
veteran's neuropathy does not warrant a rating higher than 
that already assigned.  38 C.F.R. § 4.124a (2007).  

Here, the objective medical evidence reflects complaints of 
pain in the veteran's left hand especially when attempting to 
make a fist at the time of the December 2001 VA examination.  
Strength of the digits of the left hand revealed 4/5 for the 
index finger, and 2/5 for the thumb, middle, and ring 
fingers.  There was no effort perceived for the fifth finger.  
With monofilament testing, the veteran was able to correctly 
identify each touch of the monofilament on the right side of 
each finger touched.  Each time the monofilament was used to 
stimulate the middle or ring finger on the left side, the 
veteran reported sensing touch in the index finger.  There 
was no sensation to any testing of the left fifth finger.  
The veteran reported mild sensation with testing to the left 
thumb.  The October 2006 VA examiner said the veteran 
appeared to have both mild median and ulnar nerve damage with 
decreased grip strength as well as intrinsic and possible 
atrophy of the intrinsic and first dorsal interosseous 
muscles compared to the right side.  The examiner said there 
was no dramatic atrophy.  He opined that the injury appeared 
mild but he noted that the veteran reported increasing pain 
especially along the ulnar nerve distribution.  The examiner 
also reported that the veteran had a history of heavy alcohol 
use which can contribute to diffuse nerve injury.  An EMG 
revealed evidence of mild distal ulnar demyelinating 
neuropathy but no evidence of median neuropathy.  

The results of the VA examinations reveal that the veteran 
had mild ulnar demyelinating neuropathy.  The evidence of 
record does not establish that the disability was any more 
than mildly disabling.  Accordingly, the veteran is not 
entitled to a rating greater than 10 percent.  

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca, supra.  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2007).

Residuals of a Supracondylar Fracture of the Left Humerus

The veteran's residuals of a supracondylar fracture of the 
left humerus has been rated as 20 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5209, for other impairment of 
the flail joint of the elbow.  Under Diagnostic Code 5209, a 
20 percent rating is warranted where there is other 
impairment of the elbow such as joint fracture with marked 
cubitus varus or cubitus valgus deformity with ununited 
fracture of the head of the radius in either the minor or 
major forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209.  
A 50 percent evaluation is warranted where there is other 
impairment of flail joint of a minor elbow.  Id.

Full elbow flexion is from 0 degrees through 145 degrees, 
full forearm pronation is from 0 degrees through 80 degrees 
and full supination is from 0 through 85 degrees. 38 C.F.R. § 
4.71, Plate I (2007).

The clinical findings with respect to the left elbow do not 
revealed complaints of chronic pain, swelling, and occasional 
locking up of the veteran's elbow at the December 2000 VA 
examination.  Strength in the left arm was III/IV as compared 
with V/V in the right arm.  Flexion in extension was II/V 
power in the left elbow.  There was pain with supination.  
Range of motion testing revealed flexion of the left elbow 
from 18 degrees to 92 degrees, forearm supination from 0 to 
22 degrees, and pronation from 0 to 70 degrees.  The veteran 
reported that he is right-handed and has been able to carry 
on most of his regular activities because he is right-handed.  
X-rays of the elbow revealed a deformity of the metaphysic 
region of the distal humerus, likely on the basis of a 
prior/healed supracondylar fracture, tiny osseous density 
along the trochlea of the humerus that could represent 
dystrophic calcification within the origin of the common 
flexor tendon, possibly secondary to prior trauma, and tiny 
metallic density within the soft tissues inferior/posterior 
to the capitalum.  The examiner diagnosed the veteran with 
decreased range of motion and weakness of the left elbow.  
The July 2001 examination performed by Dr. Haas included 
range of motion of the left elbow which revealed flexion from 
10 degrees to 90 degrees, extension of 0 degrees, supination 
to 30 degrees, and 5 degrees of pronation.  At the December 
2001 VA examination the veteran reported pain in his elbow 
daily.  The veteran denied that the elbow gives out but he 
reported a locking sensation related to spasm.  Range of 
motion of the left elbow revealed a flexion contracture of 
the left elbow.  He was able to extend or open the elbow 35 
degrees and flex it 10 degrees.  He was unable to perform any 
rotation of the left elbow.  The examiner diagnosed the 
veteran with deformity of the left elbow with flexion 
contracture and very limited range of motion.  At the May 
2005 VA examination range of motion testing of the left elbow 
revealed 25 degrees of full extension, and 95 degrees of 
flexion.  The examiner said the veteran was able to do the 
range of motion testing repetitively but that he was somewhat 
limited by pain.  He was able to supinate within 10 degrees 
of full pronation actively and he was brought to full 
supination with significant discomfort and full pronation 
passively.  He was limited repetitively by pain.  X-rays of 
the left elbow revealed evidence of an old supracondylar 
humerus fracture.  

In the instant case, based on the evidence reported above, 
the Board finds that the veteran's residuals of a fracture of 
the left humerus do not approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5209, which is 
the highest rating under that code.  The Board will also 
consider any other applicable diagnostic codes.  

Diagnostic Code 5206, for limitation of flexion of the 
forearm, provides a 20 percent rating for flexion of the 
minor forearm limited to 70 degrees, a 30 percent rating for 
flexion to 55 degrees, and a 40 percent rating for flexion to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007).  
Diagnostic Code 5207, for limitation of extension, provides a 
20 percent rating for extension limited to 90 degrees, a 30 
percent rating for extension limited to 100 degrees, and a 40 
percent rating for extension limited to 110 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2007).  As the veteran 
is right-handed, his left arm represents his minor extremity.  

Increased ratings under Diagnostic Code 5206 or 5207 are not 
warranted, as the veteran does not exhibit limitation of 
flexion to 55 degrees or less.  His limitation of extension 
does not rise to a compensable level.  The December 2000 VA 
examiner, Dr. Haas, and the May 2005 VA examiner reported 
that the veteran had flexion to 90 degrees or better.  
According to the December 2001 VA examiner, the veteran was 
able to flex his elbow to only 10 degrees.  However, the 
other range of motion testing, obtained both prior to and 
after the December 2001 VA examination does not support this 
finding.  With regard to extension, the veteran's extension 
was limited to no worse than 35 degrees based on the results 
of the VA examinations dated in December 2000, December 2001, 
and May 2005 and the range of motion testing performed by Dr. 
Haas in July 2001.  The May 2005 VA examiner reported that 
the veteran was able to do the range of motion testing 
repetitively but that he was somewhat limited by pain.  
Consequently, because the veteran was able to perform the 
range of motion testing repetitively and no examiner has 
indicated any additional impairment resulting from excess 
fatigability, pain, weakness, or incoordination of the 
veteran's left elbow, an increased rating based on such 
factors is not warranted.  See DeLuca, supra.  

Additional diagnostic criteria for the elbow and forearm are 
not for application, as the veteran does not have ankylosis 
of the elbow, nonunion of the radius and ulna, or any loss of 
bone substance.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5205, 5210-5212 (2007).  Loss of pronation or supination is 
addressed separately below.



Residuals of a Fracture of the Left Radial Shaft and Left 
Ulnar Styloid Scar

The veteran's residuals of a fracture of the left radial 
shaft and left ulnar styloid scar has been rated by analogy 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215-5213, for limitation of motion of the wrist and 
impairment of supination and pronation of the elbow and 
forearm.  

This disability has been characterized by the RO as including 
a scar.  The Board notes that by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  See 67 Fed. Reg. 49,590-49,599 (2002) (codified at 
38 C.F.R. § 4.118 (2007)).  Because this change took effect 
during the pendency of the veteran's appeal, both the former 
and the revised criteria will be considered in evaluating the 
veteran's service-connected scar.  The veteran was notified 
of the change in criteria by way of the June 2007 
supplemental statement of the case.  (As noted earlier, the 
veteran is in receipt of a separate compensable rating for 
scarring of the left upper extremity, presumably for scarring 
other than the ulnar styloid scar.  The separate rating for 
other scarring is not now before the Board.)  

Under the former rating criteria for scars the only 
applicable Diagnostic Codes are for scars that are 
superficial, tender, and painful on objective demonstration 
(Diagnostic Code 7804) and other scars which are rated on 
limitation of the function of the part affected (Diagnostic 
Code 7805).  The analysis related to limitation of function 
will be discussed below and is the same under both the former 
and current criteria.  

The evidence does not establish that the veteran's ulnar 
styloid scar is poorly nourished with repeated ulceration 
(Diagnostic Code 7803), or tender and painful on objective 
demonstration (Diagnostic Code 7804).  Consequently, a 
compensable rating is not warranted under the old criteria.

Under the current rating criteria for scars the only 
applicable Diagnostic Codes are for scars other than the 
head, face, or neck, that are deep or cause limited motion 
(Diagnostic Code 7801) or other scars which are rated on 
limitation of the function of the affected part (Diagnostic 
Code 7805).  

Under Diagnostic Code 7801, a 10 percent rating is warranted 
where deep skin scars or scars cover an area or areas 
exceeding 6 square inches (39-square centimeters).  A 20 
percent rating is warranted where the deep skin scar or scars 
cover an area or areas exceeding 12 square inches (77-square 
centimeters).  A 30 percent rating is warranted where deep 
skin scars or scars cover an area exceeding 72 square inches 
(465-square centimeters).  Scars in widely separated areas as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  A deep 
scar is one associated with underlying tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2007).  The evidence as 
reported above does not establish that the veteran's scar 
covers an area exceeding 6 square inches.  

Diagnostic Code 7800 pertains to disfiguring scars of the 
head, face, or neck and is therefore not for application.  
Diagnostic Codes 7802 (scars other than the head, face, or 
neck, that are superficial and that do not cause limited 
motion), Diagnostic Code 7803 (scars that are superficial and 
unstable), Diagnostic Code 7804 (scars that are superficial 
and painful) all provide for no higher than a 10 percent 
rating.  As already noted, the evidence of record does not 
suggest that the veteran's ulnar styloid scar is symptomatic 
in any way, except as perhaps function is affected.  
Consequently, a higher rating under old or current criteria 
are not warranted.  

Under both the former and current regulations, Diagnostic 
Code 7805 pertains to other scars and which are rated on 
limitation of function of the affected part, in this case the 
wrist, elbow, and forearm.  Such consideration is discussed 
in the paragraphs below.

Diagnostic Code 5215 pertains to limitation of motion of the 
wrist.  A 10 percent rating is warranted for palmar flexion 
in line with the forearm or dorsiflexion less than 15 
degrees.  The highest rating available under Diagnostic Code 
5215 is 10 percent.  As noted in the recitation of the 
evidence, the veteran does not experience limitation of 
motion of the wrist to a compensable degree.  

Diagnostic Code 5213 pertains to impairment of supination and 
pronation of the elbow and forearm.  A 20 percent rating is 
warranted for limitation of pronation with motion lost beyond 
last quarter of the arc (i.e., the hand does not approach 
full pronation or motion lost beyond middle of arc), for 
limitation of pronation with motion lost beyond the middle of 
the arch, if the hand is fixed near the middle of the arc, 
for moderate pronation, or if the hand is fixed in full 
pronation; and a 30 percent rating is warranted when the hand 
is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.

As noted, the only basis for a 30 percent evaluation under 
Diagnostic Code 5213 is loss of supination and pronation, 
with the hand fixed in supination or hyperpronation.  As 
reported in the evidence above, this has not been shown in 
this case.  There is also no evidence of favorable ankylosis 
of the elbow at an angle between 90 degrees and 70 degrees 
(30 percent under Diagnostic Code 5205); nonunion of the 
radius and ulna, with false flail joint (40 percent under 
Diagnostic Code 5210); nonunion in the upper half of the 
ulna, with false movement and with loss of bone substance 
(one inch or more) and marked deformity (30 percent under 
Diagnostic Code 5211); nonunion in the lower half of the 
radius, with false movement and with loss of bone substance 
(one inch or more) and marked deformity (30 percent under 
Diagnostic Code 5212).  

As noted, the evidence of record does not establish that a 
rating in excess of 20 percent is warranted.  The evidence 
revealed that at the time of the December 2000 VA examination 
the veteran had wrist dorsiflexion from 0 to 52 degrees, 
wrist palmar flexion from 0 to 46 degrees, wrist radial 
deviation from 0 to 14 degrees, and wrist ulnar deviation 
from 0 to 90 degrees.  Range of motion testing of the 
veteran's left wrist performed by Dr. Haas in July 2001 
revealed dorsiflexion to 35 degrees, palmar flexion to 20 
degrees, radial deviation to 20 degrees, and ulnar deviation 
of 10 degrees.  At the time of the December 2001 VA 
examination the examiner said there was obvious deformity of 
the veteran's left wrist and hand with atrophy of the forearm 
and hand.  The veteran had limited range of motion of the 
left wrist with dorsiflexion to 15 degrees and palmar flexion 
to 10 degrees.  The veteran had no ability to perform any 
rotation or inversion of the wrist.  Finally, at the time of 
the May 2005 VA examination the veteran had 50 degrees of 
wrist extension and 50 degrees of wrist flexion actively and 
60 degrees of flexion and extension passively, 40 degrees of 
active ulnar deviation and 25 degrees of passive ulnar 
deviation, 20 degrees of active radial deviation and 35 
degrees of passive radial deviation.  He was noted to be 
limited repetitively by pain.  Even assuming further 
functional limitation based upon pain, the veteran does not 
meet the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5213.  See DeLuca, supra.  The preponderance 
of the evidence is against the veteran's claim for an 
increased rating.  

Residuals of a Fracture of the Base of the Left Fifth Finger

The veteran's residuals of a fracture of the base of the left 
fifth finger has been rated by analogy as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5227, for 
favorable or unfavorable ankylosis of the ring or little 
finger.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2007).  As already 
noted, the evidence reflects that the veteran is right-
handed.

The Board notes that VA's criteria for evaluating finger 
disabilities were revised, effective August 26, 2002, during 
the pendency of this claim.  As explained below, the 
veteran's finger disability does not warrant a compensable 
rating under the former or current criteria.

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).  The former criteria also 
provided that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.

The new criteria provide for a noncompensable evaluation for 
ankylosis of the little finger, whether it is favorable or 
unfavorable. 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(effective from August 26, 2002).  Again, a noncompensable 
rating is the only schedular rating available for this 
disorder.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2007).

In this case, regardless of which criteria are used to 
evaluate the veteran's service-connected disorder, a 
compensable rating is not warranted.  The prior rating 
criteria did not provide an evaluation for limitation of 
motion, and the new rating criteria only provide a 
noncompensable evaluation for any limitation of motion of the 
little finger, no matter how severe.  The December 2000 VA 
examination included range of motion testing which revealed 
that he had difficulty touching all digits to his thumb.  The 
veteran had no grip strength in his little finger of his left 
hand.  Flexion of the MCP joint of the little finger was to 
70 degrees.  The veteran had difficulty splaying his fingers 
and spreading them apart.  X-rays of the left hand revealed 
changes secondary to prior trauma/surgery and no evidence of 
any significant degenerative changes.  At the December 2001 
VA examination the veteran was unable to make any attempt to 
approximate the fifth finger to the thumb because there was 
no movement of the fifth digit.  He was unable to make a full 
and complete flexion (make a fist) with the left hand.  There 
was no effort perceived of the fifth finger upon strength 
testing.  At the May 2005 VA examination the veteran was able 
to weakly extend his thumb across his fingers and make the 
"O" sign.  He had 90 degrees of flexion of the 
metacarpophalangeal joints actively and 70 degrees passively.  
When he made a fist he had a slight 4 to 5-mm gap between his 
fingers.  Passively the fingers could be flexed to touch his 
palm.  The small finger had significantly reduced range of 
motion which the veteran attributed to a childhood injury for 
which he received a skin graft.  Consequently, even taking 
into account the veteran's reduced range of motion of his 
fifth finger, even favorable and unfavorable ankylosis would 
only warrant a noncompensable rating under the old and new 
rating criteria.  There is no basis for finding the severity 
of the veteran's left fifth finger disability is equivalent 
to extremely unfavorable ankylosis or amputation.  The Board 
further notes that the veteran's left fifth finger disability 
does not result in limitation of motion of other digits or 
interference with the overall function of the hand.  No 
evidence suggests that this is the case; in fact, it has been 
implied that old scarring that is not service connected has 
affected other fingers.  Accordingly, a compensable 
evaluation is not warranted under either the old or new 
criteria.

Finally, the Board finds that there is no showing that the 
veteran's service-connected disabilities have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluations on an extra-schedular 
basis.  In this regard, the Board notes that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding these issues, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007).  The Board has also considered 
the implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for higher ratings in 
July 2004.  He was advised to submit evidence that his 
service-connected disabilities had worsened.  Follow-up 
letters dated in March 2006 and July 2006 informed the 
veteran of the status of his case and again advised to submit 
evidence that his service-connected disabilities had 
worsened.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in 
the March 2006 and July 2006 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the veteran 
was afforded VA examinations.  VA and private treatment 
reports were obtained.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that increased ratings should be granted.  The 
Board is not aware of any outstanding evidence.


ORDER

Entitlement to a higher rating for left shoulder disability, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a higher rating for neuropathy of the middle, 
ring, and fifth fingers of the left hand, currently evaluated 
as 10 percent disabling, is denied.  

Entitlement to an increased rating for residuals of a 
supracondylar fracture of the left humerus, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
fracture of the left radial shaft and left ulnar styloid 
scar, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
fracture of the base of the left fifth finger, currently 
evaluated as noncompensably disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


